Title: From James Madison to Wilson Cary Nicholas, 10 December 1816
From: Madison, James
To: Nicholas, Wilson Cary


        private
        
          Dear Sir
          Washington Decr: 10. 1816
        
        I had made up a decision on the case of your Nephew, previous to the rect of your favor of the 23d. Ult: and with every disposition to respect the considerations which it suggests. The course which occurred as best calculated to reconcile all proper considerations was that of disapproving the sentence of the Court, so as to restore Col: N. to his stand in the army, and of declining the usual publication of the charges, and specifications, some of which were of a nature, to make it agreeable to an innocent party as Col: N. was adjudged to be, that they should not be exhibited to public view. You will learn with pleasure that He was very honorably acquitted on the point to which a Soldier’s feelings are most alive, and that candor will find a veil for indiscretions to which the Court did not extend their indulgence.
        Be so good as to ascribe the delay of this communication, to the hurried scene in which you found me, & to accept my esteem & good wishes
        
          James Madison
        
      